DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the claim’s amendment dated 8/30/2022.
Response to Arguments
3.	Applicant’s arguments with respect to the previous rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. 112(b) are hereby withdrawn. 

Applicant's arguments filed on 8/30/2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 11, the Applicant asserts that the applied prior art (Stewart) does not teach that the second adapter is mechanically attached to a chassis of the information handling system server rack.
The Examiner respectfully disagrees with the Applicant.  The second adapter (1608; figure 37) of D1 would be mechanically attached to the chassis (1300) shown in figure 24 of D1.  
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-8, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. U.S. Pub. 2015/0289405 (hereinafter D1).
Regarding claim 1, D1, in the embodiment shown in figure 22, teaches an apparatus for coupling an information handling system  (1012; figure 22) to an electrical infrastructure of an information handling system rack (shown in figure 12), wherein the information handling system includes a server (1012; figure 22) electrically and mechanically coupled to an apparatus (everything shown in figure 22, except 1012), the apparatus comprising:  
5a mechanical housing (1050 + 1016; figure 21); 
a server-facing interface (1032; figures 21-22) on a first side (the side accommodating connector 1032) of the mechanical housing and comprising one or more server-facing electrical connectors (1032(1) and 1032(2)) each configured to electrically couple to a respective electrically-conductive feature (see par [0180]; “…electrically interconnecting the first connector 1032(1) and the ports adjacent the rear portion 1014 of the FRU 1012”) of the 10information handling system; 
a rack-facing interface (1028; figure 21) on a second side (same side with unit 1028) of the mechanical housing comprising one or more rack-facing electrical connectors (1028(1) and 1028(2)) each configured to electrically couple to a respective electrically-conductive feature (implicitly taught in figure 21) of the 15electrical infrastructure; and 
an intermediate electrical interface (see par [1076]; “…to allow the first connector 1032(1) to electrically interface with at least a first corresponding connector 1028(1) adjacent a rear of a receiving bay of a computing rack (not shown) ..as the FRU 1012 is being inserted into the receiving bay”) comprising one or more electrically-conductive conduits, each electrically-conductive conduit configured to electrically couple each of the one or more server-facing electrical connectors (1032(1) or (1032(2)) to a corresponding rack-20facing electrical connector (1028(1) or (1028(2)) in order to electrically couple electrically-conductive features of the electrical infrastructure to respective electrically-conductive features of the information handling system when the apparatus is mechanically engaged with the information 25handling system and the electrical infrastructure.

However, in the embodiment shown in figure 22, D1 does not specifically teach a first adapter and a second adapter mechanically attached to a chassis of the information handling system rack wherein the first adapter includes: 
a first mechanical housing; 
a server-facing interface on a first side of the first mechanical housing and comprising one or more server-facing electrical connectors each configured to electrically couple to a respective electrically-conductive feature of the information handling system; and 
a rack-facing interface on a second side of the first mechanical housing comprising one or more rack-facing electrical connectors each configured to electrically couple to a respective server-facing electrical connector of the first  adapter; and 
wherein the second adapter includes: 
a second mechanical housing; 
a server-facing interface on a first side of the second mechanical housing and comprising one or more server-facing electrical connectors each configured to  electrically couple to a respective rack-facing electrical connector of the first adapter; and 
a rack-facing interface on a second side of the second mechanical housing comprising one or more rack-facing electrical connectors each configured to electrically couple to a respective electrically-conductive feature of the electrical infrastructure; and an intermediate electrical interface comprising one or more electrically-conductive conduits, each electrically-conductive conduit configured to electrically couple a server-facing electrical connector of the second adapter to a corresponding rack-facing electrical connector of the first adapter in order to electrically couple electrically-conductive features of the electrical infrastructure to respective electrically-conductive features of the information handling system  when the second adapter is mechanically engaged with the electrical infrastructure.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


In a second embodiment shown in figure 37, D1 suggests a first adapter (1208; figure 37) and a second adapter (1608; figure 37), wherein the first adapter includes: 
a first mechanical housing (housing of 1208; see figure 37); 
a server-facing interface (see label in above figure 37) on a first side (see label in above figure 37) of the first mechanical housing and comprising one or more server-facing electrical connectors (see label in above figure 37) each configured to electrically couple to a respective electrically-conductive feature (implied) of an information handling system (the second adapter (1608; figure 37) of D1 would be mechanically attached to the chassis (1300) shown in figure 24 of D1), ); and 
a rack-facing interface (see label in above figure 37) on a second side (see label in above figure 37) of the first mechanical housing comprising one or more rack-facing electrical connectors (see label in above figure 37) each configured to electrically couple to a respective server-facing electrical connector (1612; figure 37) of the second adapter; and 
wherein the second adapter includes: 
a second mechanical housing (housing of 1608; figure 37); 
a server-facing interface (see label in above figure 37) on a first side (see label in above figure 37) of the second mechanical housing and comprising one or more server-facing electrical connectors (1612; figure 37) each configured to electrically couple to a respective rack-facing electrical connector (see figure 37 and par [0221]) of the first adapter; and 
a rack-facing interface (see label in above figure 37) on a second side (see label in above figure 37) of the second mechanical housing (1608) comprising one or more rack-facing electrical connectors (see label in above figure 37) each configured to electrically couple to a respective electrically-conductive feature (implicitly taught in figure 37) of the electrical infrastructure.

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the coupling apparatus shown in figure-22 embodiment of D1, to further comprise a first adapter and a second adapter such that all the respective connecting features would also be modified and connected/interfaced as suggested in the above figure-37 embodiment of D1, which would result in a first adapter and a second adapter, as claimed, wherein the first adapter includes: 
a first mechanical housing; 
a server-facing interface on a first side of the first mechanical housing and comprising one or more server-facing electrical connectors each configured to electrically couple to a respective electrically-conductive feature of the information handling system; and 
a rack-facing interface on a second side of the first mechanical housing comprising one or more rack-facing electrical connectors each configured to electrically couple to a respective server-facing electrical connector of the second adapter; and 
wherein the second adapter includes: 
a second mechanical housing; 
a server-facing interface on a first side of the second mechanical housing and comprising one or more server-facing electrical connectors each configured to  electrically couple to a respective rack-facing electrical connector of the first adapter; and 
a rack-facing interface on a second side of the second mechanical housing comprising one or more rack-facing electrical connectors each configured to electrically couple to a respective electrically-conductive feature of the electrical infrastructure; and an intermediate electrical interface comprising one or more electrically-conductive conduits, each electrically-conductive conduit configured to electrically couple a server-facing electrical connector of the second adapter to a corresponding rack-facing electrical connector of the first adapter in order to electrically couple electrically-conductive features of the electrical infrastructure to respective electrically-conductive features of the information handling system server when the first adapter is mechanically engaged with the information handling system and the second adapter is mechanically engaged with the electrical infrastructure;
an intermediate electrical interface comprising one or more electrically-conductive conduits, each electrically-conductive conduit configured to electrically couple a server-facing electrical connector of the second adapter to a corresponding rack-facing electrical connector of the first adapter in order to electrically couple electrically-conductive features of the electrical infrastructure to respective electrically-conductive features of the information handling system  when the first adapter is mechanically engaged with the information handling system and the second adapter is mechanically engaged with the electrical infrastructure; to further enhance connection versatility for various types of electrical apparatuses.

Regarding claim 2, D1 also teaches the apparatus of claim 1, wherein the first side is opposite of the second side (see figure 21).  

Regarding claims 3-4, D1 also teaches the apparatus of claim 1 further comprising a mechanical guiding feature (guide pin 1029; figure 23 or mounting portion 1104; figure 22) mechanically coupled to the mechanical housing configured to enforce alignment (see par[0186]) of the apparatus to the information handling system rack when 5engaging the apparatus to the information handling system rack.  

Regarding claim 5, D1 also teaches the apparatus of claim 3, wherein the mechanical guiding feature comprises a mechanical feature (1104) configured to 15mechanically interact with a mechanical guide rail (1001; figure 22).
  
Regarding claim 6, D1 also teaches the apparatus of claim 1, wherein the rack-facing interface of the second adapter is configured to electrically couple and mechanically couple to a pre-wired interface structure (1600; alternatively shown in figure 37) of 20the information handling system rack.  

Regarding claim 7, D1 also teaches the apparatus of claim 1 further comprising a mechanical guiding feature (see par [0164]; “threading fasteners” through apertures 720; alternatively shown in figure 15) mechanically coupled to the first mechanical housing configured to enforce alignment of the first adapter25first to the information handling system when engaging the first adapter to the information handling system.  

Regarding claim 8, D1 also teaches the apparatus of claim 7, wherein the mechanical guiding feature comprises a guide pin opening (720; figure 15) configured to mechanically interact with a corresponding guide pin (“threading fasteners”) of the information handling system.  

Regarding claim 10, D1 also teaches the apparatus of claim 1, wherein the server-facing interface of the first adapter is configured to electrically couple and mechanically couple (see par [0180]; “…electrically interconnecting the first connector 1032(1) and the ports adjacent the rear portion 1014 of the FRU 1012”) to the information handling system.  

Regarding claim 11, claim 1 is the method equivalent of the apparatus claim 1.  Since, the apparatus has been shown to be obvious, the steps of operating the apparatus in this intended manner would also have been obvious by the teaching of D1. 

Regarding claim 12, D1 also teaches the method of claim 11, further comprising forming the server-facing interface of each adapter (1208 and 1608; figure 37) opposite of the rack-facing interface (see label in above figure 37).  

Regarding claim 13, D1 also teaches the method of Claim 11, further comprising forming a mechanical guiding feature (1220; figure 37) mechanically coupled to the first mechanical housing configured to enforce alignment (see par 0197]) of the apparatus first adapter to the information handling system rack when engaging the apparatus first adapter to the information handling system rack.  
Regarding claim 14, D1 also teaches the method of Claim 11, further comprising configuring the rack-facing interface of the second adapter to electrically couple and mechanically couple to a pre-wired interface structure (see above figure 37) of the information handling system rack.

Regarding claim 16, D1 also teaches the method of Claim 11, further comprising configuring the server-facing interface of the first adapter (1208; figure 37) to electrically couple and mechanically couple to the information handling system (see figure 37 and par [0215] and [0218]).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841